Case: 11-10213     Document: 00511719860         Page: 1     Date Filed: 01/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 10, 2012
                                     No. 11-10213
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FIDENCIO ESPINOZA-CASTILLO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-177-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Fidencio Espinoza-Castillo (Espinoza) pleaded guilty to one count of illegal
reentry following previous deportation. The district court imposed a sentence
of 48 months of imprisonment and three years of supervised release. Espinoza
argues that his sentence is unreasonable because the district court imposed an
above-guidelines sentence based on its personal opinion that such a sentence
was warranted.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10213      Document: 00511719860   Page: 2   Date Filed: 01/10/2012

                                  No. 11-10213

      The 48-month sentence challenged by Espinoza was the result of an
upward variance from the Guidelines. See United States v. Brantley, 537 F.3d
347, 349 (5th Cir. 2008). Following United States v. Booker, 543 U.S. 220 (2005),
our review of sentences is for reasonableness in light of the sentencing factors
set forth in 18 U.S.C. § 3553(a). See United States v. Mares, 402 F.3d 511, 518-
19 (5th Cir. 2005). The Government contends that Espinoza did not preserve the
specific argument he now raises on appeal and that plain error review thus
applies. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.
2009). We need not decide the appropriate standard of review because, as
explained below, the sentence is reasonable under either plain error review or
the abuse-of-discretion standard. See United States v. Rodriguez, 523 F.3d 519,
525 (5th Cir. 2008).
      The record indicates that the district court properly considered the
§ 3553(a) factors. The 48-month sentence reflected the seriousness of Espinoza’s
offense, the need to promote respect for the law, the need to provide just
punishment, and the need to protect the public from future crimes. The sentence
imposed “was reasonable under the totality of the relevant statutory factors.”
Brantley, 537 F.3d at 349 (internal quotation marks and citation omitted); see
also United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008).
Accordingly, the judgment of the district court is AFFIRMED. See Gall v. United
States, 552 U.S. 38, 51 (2007).




                                        2